Name: 89/455/EEC: Council Decision of 24 July 1989 introducing Community measures to set up pilot projects for the control of rabies with a view to its eradication or prevention
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  cooperation policy;  health;  natural environment
 Date Published: 1989-08-02

 Avis juridique important|31989D045589/455/EEC: Council Decision of 24 July 1989 introducing Community measures to set up pilot projects for the control of rabies with a view to its eradication or prevention Official Journal L 223 , 02/08/1989 P. 0019 - 0021 Finnish special edition: Chapter 3 Volume 30 P. 0046 Swedish special edition: Chapter 3 Volume 30 P. 0046 *****COUNCIL DECISION of 24 July 1989 introducing Community measures to set up pilot projects for the control of rabies with a view to its eradication or prevention (89/455/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the continued presence of rabies in certain areas of the Community involves a risk of propagation which constitutes a danger for Community livestock, likely to jeopardize the profitability of stockfarming, and a threat to human health; Whereas the continued presence of rabies may create barriers to trade between Member States in live animals as a result of the introduction of measures to control animal movements; Whereas it is therefore necessary to encourage the setting up of large scale pilot projects for the control of rabies with a view to its eradication or prevention and to that end to provide for Community financial aid; Whereas it is necessary for facilities to be provided for the planning and the examination of the results of such pilot projects, particularly in cross-border areas; whereas it is necessary to involve national voluntary organizations in these projects for their contribution to the preservation and conservation of flora and fauna in the Member States; Whereas it is also necessary to establish a cooperation procedure between the Member States and the Commission for implementing the plans for pilot projects, HAS ADOPTED THIS DECISION: Article 1 A Community measure is hereby established to set up large-scale pilot projects for the eradication or prevention of rabies in the wild life of the Community using vaccines for the oral immunization of foxes. Article 2 Rabies shall be a compulsorily notifiable disease in all species. Article 3 For the purposes of the application of this Decision, the Member States referred to in Article 4 (1) shall set up, under the conditions laid down therein, large-scale pilot projects for the oral immunization of foxes. The minimum area for national or cross-border pilot projects shall be 6 000 km2 or the total national area of the Member State where the presence of rabies has been established. Priority shall be given to projects which provide for cross-border cooperation. A pilot project may include adjacent areas of a third country. The pilot projects shall be set up taking into account natural and administrative boundaries, the prevalence of rabies as well as the epidemiological situation. The projects must indicate the estimated cost of the vaccines, bait and any schemes provided for in the following subparagraph as well as the estimated total annual cost of the operation. Pilot projects may include schemes to conserve or preserve flora and fauna undertaken by voluntary organizations on the territory covered by these projects. In accordance with the procedure laid down in Article 9, the Commission shall fix the detailed rules for collaboration with adjacent third countries which may wish to be associated with a pilot project in a Member State. Article 4 1. Member States, on whose territory the presence of rabies has been established, shall forward to the Commission the pilot projects referred to in Article 3, prior to their implementation, not later than six months after the date of notification of this Decision, and annually thereafter. If a Member State establishes the presence of rabies during the course of the measure, it shall also forward a pilot project, six months prior to its implementation and annually thereafter. A Member State, on the territory of which the presence of rabies has not been established but which feels threatened by the possible incursion of rabies from a neighbouring country, may also forward a pilot project, six months prior to its implementation and annually thereafter. 2. The Commission shall examine the pilot projects forwarded in accordance with paragraph 1 for the purpose of determining whether they comply with the objectives of this Decision and may, for that reason, benefit from a financial contribution by the Community. Within four months following the receipt of any pilot project the Commission shall, after examining and, if necessary, amending the proposed pilot project, approve it in accordance with the procedure laid down in Article 9. 3. Provision shall be made, under the procedure laid down in Article 9, for coordinating Member States' pilot projects. 4. On the date fixed by the Commission in its decision of approval, in accordance with paragraph 2, Member States shall bring into force the laws, regulations or administrative provisions required to implement the pilot projects for the control of rabies with a view to its eradication or prevention. Article 5 1. Community financial aid shall be given for the measures provided for in this Decision. 2. Expenditure incurred by the Member States in connection with measures adopted pursuant to the pilot projects approved in accordance with Article 9 shall qualify for Community aid within the limits fixed in Articles 6 and 7. Article 6 1. The estimated amount of aid to be charged to the Community budget for the period laid down in paragraph 2 shall be ECU 9 300 000. 2. This measure shall be applicable for three years. Article 7 1. Community financial aid shall be available for the following: - the purchase of anti-rabies oral vaccine plus bait for foxes, - the funding of small-scale preservation and conservation schemes carried out in regions where voluntary organizations lay bait free of charge, - the cost of laying bait on a large scale where voluntary organizations do not lay it free of charge. 2. The Community shall reimburse to the Member States: - ECU 0,5 for each vaccine plus bait laid within a pilot project area, - expenditure incurred in carrying out small-scale conservation and preservation schemes in pilot project areas where voluntary organizations have been used for laying bait free of charge, up to a maximum of ECU 10 000 per pilot project area per year, for a maximum period of three years, - up to a maximum of 50 % of the actual cost of laying bait as referred to in the third indent of paragraph 1. 3. Community support for third countries associated with pilot projects shall be limited to the amount laid down in the first indent of paragraph 2. Payment shall be made within the limits of budget appropriations, on submission of supporting documents to the Commission. 4. Articles 8 and 9 of Regulation (EEC) No 729/70 (1), as last amended by Regulation (EEC) No 2048/88 (2), shall apply mutatis mutandis. 5. Detailed rules for the implementation of this Article shall be adopted in accordance with the procedure laid down in Article 9. Article 8 The Commission, working together with the authorities of the Member States, shall make regular on-the-spot checks to verify from a veterinary viewpoint whether the pilot projects are being implemented. Member States shall take the necessary steps to facilitate these checks and shall in particular ensure that the experts are supplied at their request with all information and documentation needed for assessing the execution of the pilot projects. The provisions for implementing this Article, especially as regards the frequency and method of carrying out the checks referred to in the first paragraph, the rules governing the appointment of official veterinarians and the procedure which they must follow when drawing up their report, shall be adopted in accordance with the procedure laid down in Article 9. Article 9 1. When the procedure laid down in this Article is to be used, matters shall, without delay, be referred by the chairman, either on his own initiative or at the request of a Member State, to the Standing Veterinary Committee (hereinafter called the 'Committee') set up by Decision 68/361/EEC (1). 2. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in Article 148. The chairman shall not vote. 3. The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the Committee. 4. If the measures envisaged are not in accordance with the opinion of the Committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If after a period of three months after the matter was referred to it the Council has not acted, the proposed measures shall be adopted by the Commission. Article 10 Before the three-year period laid down in Article 6 (2) has elapsed, the Commission shall submit a report to the Council on the results obtained, accompanied, if necessary, by a proposal for continuing the measures taken. Article 11 This Decision is addressed to the Member States. Done at Brussels, 24 July 1989. For the Council The President H. NALLET (1) OJ No C 85, 6. 4. 1989, p. 8. (2) OJ No C 158, 26. 6. 1989. (3) Opinion delivered on 31 May 1989 (not yet published in the Official Journal). (1) OJ No L 94, 28. 4. 1970, p. 13. (2) OJ No L 185, 15. 7. 1988, p. 1. (1) OJ No L 255, 18. 10. 1968, p. 23.